Citation Nr: 1828984	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  12-22 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss. 

2.  Entitlement to an initial compensable rating for a service-connected right knee condition.

3.  Entitlement to service connection for headaches, including as due to an undiagnosed illness.

4.  Entitlement to service connection for tremors, including as due to an undiagnosed illness.

5.  Entitlement to service connection for a cognitive disorder, including as due to an undiagnosed illness.

6.  Entitlement to service connection for joint aches, including as due to an undiagnosed illness.

7.  Entitlement to service connection for a skin condition, including as due to an undiagnosed illness.

8.  Entitlement to service connection for a psychiatric condition, to include psychosis and temperament issues.

9.  Entitlement to service connection for a neck condition.

10.  Entitlement to service connection for sleep issues, to include obstructive sleep apnea.  

REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1976 to May 1976, July 1983 to November 1983, November 1990 to June 1991, October 2001 to August 2003, and May 2005 to September 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned in November 2017.  

The issues of entitlement to a higher initial rating for service-connected bilateral hearing loss, a higher initial rating for a service-connected right knee disorder, and service connection for joint aches, headaches, tremors, a skin condition, a neck condition, and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's cognitive disorder is presumptively related to the Veteran's military service.

2.  The Veteran's psychiatric disorders, diagnosed as a panic disorder with agoraphobia and intermittent explosive disorder, are related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cognitive disorder have been met.  38 U.S.C. §§ 1110, 1117, 1118, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2017).

2.  The criteria for establishing service connection for a panic disorder have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

3.  The criteria for establishing service connection for intermittent explosive disorder have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection and Persian Gulf veterans

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Layno v. Brown, 6 Vet. App. 465 (1994).  

A "qualifying chronic disability" for purposes of 38 U.S.C. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c). 

2.  Service connection for an undiagnosed illness

The Veteran's Form DD 214 regarding his service from November 1990 to June 1991 indicates that he had active duty service in Southwest Asia from December 1990 to May 1991 during the Persian Gulf War.  Therefore, the salient question in this matter is whether the Veteran has objective indications of an undiagnosed illness that manifested during his service or to a degree of 10 percent or more since his service.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1). 

The Veteran's service treatment records document that the Veteran was experiencing a number of symptoms associated with Gulf War illness after service in the Gulf War.  In a March 1994 report of medical history, the Veteran noted, in relevant part, a history of frequent or severe headaches and nervous trouble.  In a June 2001 Comprehensive Clinical Evaluation Program (CCEP) questionnaire, the Veteran endorsed symptoms including depressed mood, difficulty concentrating, fatigue, headaches, joint pain, memory problems, muscle pain, rash, shortness of breath, sleep disturbance, and weight change.  A CCEP phase 1 diagnosis form provided a primary diagnosis of abnormal involuntary movements, and secondary diagnoses of unspecified sleep disturbance, irritable colon, malaise and fatigue, other general symptoms, stricture and stenosis of cervix, and osteoarthritis.  

With respect to the Veteran's claimed cognitive disorder, the Veteran was diagnosed with a cognitive disorder, not otherwise specified, in a July 2011 VA examination.  The July 2011 VA examiner further opined that the Veteran's cognitive disorder was more likely than not a part of the neuropsychological signs and symptoms of Gulf War illness.  Additionally, in a January 2012 addendum opinion, another VA examiner opined that the Veteran's disability pattern, specifically his diagnosis of a cognitive disorder, not otherwise specified, is more likely than not a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, referencing the Veteran's history of seizures and tremors in support of that opinion.  VA adjudicators may rely upon medical expert opinions in determining whether a claimant has a medically unexplained chronic multisymptom illness. Goodman v. Shulkin, 870 F.3d 1383   (Fed. Cir. 2017).

As detailed above, diagnosable but medically unexplained chronic multisymptom illnesses of unknown etiology are presumed to be linked to Gulf War service, so long as the condition manifested to a compensable degree prior to December 2016.  The Veteran has confirmed service in the Southwest Asia theater of operations.  A 10 percent rating for a mental disorder constitutes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9310.  The Veteran experienced a seizure in November 2010 of unknown etiology, which kept him out of work for three months, and past VA examinations have attributed significant memory loss to his cognitive disorder.  Accordingly, when reasonable doubt is resolved in favor of the Veteran, service connection for a cognitive disorder is warranted.


3.  Service connection for psychiatric disorders

With respect to the Veteran's claimed psychiatric disorder, the Veteran underwent a February 2011 VA examination for mental disorders, in which the examiner diagnosed the Veteran with intermittent explosive disorder.  The Veteran also underwent a July 2011 VA examination for mental disorders, during which the Veteran was diagnosed with a panic disorder with agoraphobia and intermittent explosive disorder, in addition to his diagnosis of a cognitive disorder, not otherwise specified.  Thus, the Veteran has current diagnoses for a panic disorder with agoraphobia and intermittent explosive disorder.  

The Veteran has stated that his psychiatric disorders are related to his active duty service.  In particular, the Veteran has attributed his claimed psychiatric condition as related to his active duty service in the Gulf War; in a September 2012 statement, the Veteran indicated that his psychiatric condition, claimed as psychosis, was a direct result of his experiences in Desert Shield and Desert Storm, to include the general stress of participating in a war.  As noted above, the Veteran had active duty service in the Gulf War from November 1990 to June 1991 with a military occupational specialty of repair supervisor; additionally, the Veteran's DD 214 relating to his service from May 2005 to September 2005 documents that he provided support for Operation Iraqi Freedom from May 2005 to September 2005.  Consequently, the Veteran's claim for his psychiatric condition turns on the nexus element.  

With respect to the nexus element of service connection, the July 2011 VA examiner opined that the Veteran's panic disorder and intermittent explosive disorders are independent of each other and at least as likely as not related to his service in the military with multiple deployments to combat zones.  Taking into account the Veteran's service records, lay statements, and the medical evidence of record, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's panic disorder and intermittent explosive disorder are related to service.  Consequently, resolving all reasonable doubt in favor of the Veteran, service connection for a panic disorder and intermittent explosive disorder is warranted.


ORDER

Service connection for a cognitive disorder is granted.

Service connection for a panic disorder is granted.

Service connection for intermittent explosive disorder is granted. 


REMAND

With respect to the Veteran's claim for a higher rating for his service-connected bilateral hearing loss and right knee disorders, the Veteran indicated in his November 2017 Board hearing that his both his bilateral hearing loss and his right knee disorders had gotten worse since his last VA examinations for those conditions in February 2011 and March 2011.  Consequently, the Board finds that new VA examinations are warranted to assess the current severity of the Veteran's bilateral hearing loss and right knee disorders.

With respect to the Veteran's claimed sleep condition, the Veteran stated in his November 2017 Board hearing that he first began to experience sleep issues during Desert Storm, because they were on high alert at all times due to the danger of SCUD attacks.  As noted above, the Veteran's service treatment records document that he reported difficulty sleeping in his June 2001 CCEP questionnaire, and was then diagnosed with unspecified sleep disturbance; a subsequent May 2002 sleep study determined that the Veteran did not have significant sleep apnea, but noted that the Veteran's oxygen level dropped significantly during some portions of the recording.  The Veteran's sleep symptoms have been referenced in multiple past VA examinations for other conditions, but the Veteran has not yet received a VA examination which directly addresses his claimed sleep disorder.  The evidence of record meets the low threshold for obtaining a VA examination in this case, and on remand, one should be provided to determine the nature and etiology of the Veteran's claimed sleep disorder.  See 38 U.S.C. § 5103A(d) (2012);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claimed neck disorder, the Veteran has stated in his November 2017 Board hearing that while on active duty in Desert Storm in 1991, he injured his neck when jumping into a foxhole during a SCUD attack, stating that he subsequently had to have surgery on his neck in 1993 and 1995 because of the injury.  The Veteran's service treatment records contain references to a January 1993 C6-C7 cervical spine fusion, and to an October 1995 C6-C7 discectomy and fusion, and a C5-C7 plate.  The Veteran's private treatment records document ongoing treatment for his cervical spine throughout the period on appeal.  The evidence of record meets the low threshold for obtaining a VA examination in this case, and on remand, one should be provided to determine the nature and etiology of the Veteran's claimed neck disorder.  See 38 U.S.C. § 5103A(d) (2012);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claimed headache disorder and tremor disorder, an August 2011 compensation assessment by a quality assurance reviewer provided diagnoses of cluster headaches and tremors with symptoms beginning in 1991.  The August 2011 reviewer opined that those conditions were not connected to service because a review of the Veteran's service records indicate that there was no evidence of his service during 1991, but went on to note that the Veteran submitted a DD 214 for the period of service between November 1990 and June 1991, and stated that it would be up to the Board to determine the authenticity of the Veteran's service during that time period and whether the Veteran's diagnosed headache and tremor conditions were connected to service.  As noted above, the Board has determined that the Veteran had active duty service in Southwest Asia from December 1990 to May 1991 during the Persian Gulf War.  Thus, the August 2011 opinion is based on a factually inaccurate premise, and is inadequate for adjudication purposes.  A remand is therefore required to obtain new VA examinations to address the Veteran's claimed headache and tremor disorders.

With respect to the Veteran's claimed joint aches, the Veteran underwent a VA joint examination in August 2011, in which the examiner noted the Veteran's complaints of aches in his hips, his knees, his shoulders and his ankles.  After performing a physical examination, conducting range of motion testing and ordering x-rays for the Veteran's shoulders, hips, and knees, the examiner diagnosed the Veteran with bilateral AC joint osteoarthritis of the shoulders and indicated that there was no pathology detected in the Veteran's knees, hips and ankles.  A subsequent February 2015 VA compensation assessment essentially repeats the findings of the August 2011 VA examination, referencing the earlier examination's conclusions and opining that none of the referenced joint ache symptoms were related to Gulf War illness.  However, the Board notes that while the August 2011 VA examination does note some of the Veteran's claimed symptoms relating to joint aches, the Veteran's representative noted in his November 2017 Board hearing that the examiner failed to address all of the Veteran's relevant symptoms, such as muscle cramping and aches and pains throughout his body.  Additionally, the Board notes that while the August 2011 examiner noted that there was no pathology detected with respect to the Veteran's knees, hips, and ankles, the examiner then went on to note that the Veteran's knee problems and hip problems affected his ability to perform usual daily activities such as chores, shopping, exercise, sports, recreation, traveling, dressing, and driving.  Thus, it is unclear as to whether the examiner was stating that there were no objective indications of a disability with respect to those joints, or whether signs and symptoms of a disability existed but could not be attributed to a diagnosed illness.  A remand is therefore required to obtain a new VA joint examination to address the above deficiencies.  

With respect to the Veteran's claimed skin disease, the Board notes that the Veteran has made multiple statements indicating that he has had a skin condition that began during active duty in the Gulf War, noting that his hands, scalp and feet sometimes become painful, crack, and bleed.  The Veteran submitted photographs documenting the symptoms of his skin condition, and in his November 2017 Board hearing, the Veteran indicated he was currently receiving treatment for his skin condition from a private dermatologist.  The evidence of record meets the low threshold for obtaining a VA examination in this case, and on remand, one should be provided to determine the nature and etiology of the Veteran's claimed skin disorder.  See 38 U.S.C. § 5103A(d) (2012);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted above, the Veteran indicated in his November 2017 Board hearing that he was currently receiving treatment for his skin condition from Dr. R., a private dermatologist.  The Veteran further stated that he was currently receiving treatment for his sleep condition from a private physician who he refers to as Dr. Y., noting that he had just begun to see her for treatment.  Those treatment records do not appear to have been associated with the claims file.  Consequently, on remand, any outstanding private or VA treatment records should be obtained and associated with the claims file.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Board notes that a September 2010 interoffice memorandum states that the Veteran's service treatment records from July 1983 to November 1983, October 2001 to August 2003, and May 2005 to September 2005 have been obtained and associated with the file, and that a formal finding was made that the Veteran's service treatment records from January 1976 to May 1976 were unavailable for review.  However, it does not appear that the Veteran's service treatment records from November 1990 to June 1991 are associated with the claims file, nor has a formal finding been made as to their unavailability.    Thus, any outstanding service treatment records should be obtained on remand pursuant to 38 C.F.R. § 3.311(a).

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department, or other appropriate records repository as appropriate, and request any outstanding service medical records in its possession.  Efforts to obtain this information should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159 (c)(2).  In particular, the RO should attempt to ascertain whether service treatment records exist relating to the Veteran's period of service from November 1990 to June 1991.

2.  Obtain any and all VA treatment records not already associated with the claims file from the Washington VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for the disorders on appeal, which is not already of record, including private treatment records from Dr. R. for his claimed skin disorder and records from Dr. Y for his claimed sleep disorder.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

4.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss disorder.

5.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disorder.

6.  Arrange for a VA examination by an examiner who has not previously participated in this case, to determine the nature and etiology of the Veteran's claimed sleep disorder.  The claims file must be made available to the examiner for review.  The examiner address whether the Veteran has a current sleep disorder, rather than sleep symptomatology that is associated with another service-connected disability, and provide a diagnosis for any such distinct sleep disorder found.  For any current sleep disorder found, the examiner must then opine as to whether such sleep disorder is at least as likely as not (50 percent or greater probability) commenced during or is otherwise related to military service.  

If the examiner does not find that the Veteran's sleep disorder is directly related to his service, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder is either caused or aggravated by another service-connected disability, to include tinnitus, gastroesophageal reflux disease, or his service-connected psychiatric disorders.  If the examiner determines that a service-connected disability aggravated the sleep disorder, the examiner must attempt to establish a baseline level of severity of the sleep disorder prior to aggravation by the service-connected disability.  

All opinions must be accompanied by an explanation.  

7.  Schedule the Veteran for a VA examination by a medical professional that has not previously participated in this case, to determine the nature and etiology of his claimed cervical spine conditions.  The claims file must be made available to the examiner for review.  The examiner must diagnose all current cervical spine disabilities, to include cervicalgia. 

The examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cervical spine disability is related to his active service or any incident therein.  The examiner must specifically acknowledge and discuss the Veteran's claimed in-service injury to his neck incurred in the Gulf War.

The examination report must include a complete rationale for all opinions expressed.  

8.  Arrange for a VA examination by an examiner who has not previously participated in this case, to determine the nature and etiology of the Veteran's claimed headache disorder.  The claims file must be made available to the examiner for review.  The examiner address whether the Veteran has a current headache disorder, rather than symptomatology that is associated with another service-connected disability, and provide a diagnosis for any such distinct headache disorder found.  For any current headache disorder found, the examiner must then opine as to whether such headache disorder is at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service.  

IF the examiner does not find that the Veteran's headache disorder is directly related to his service, AND IF the previous examiner concluded that the Veteran had a cervical spine disorder that was at least as likely as not related to service, THEN the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headache disorder is either caused or aggravated by his cervical spine disorder.  If the examiner determines that a service-connected disability aggravated the headache disorder, the examiner must attempt to establish a baseline level of severity of the headache disorder prior to aggravation by the service-connected disability.  

All opinions must be accompanied by an explanation.  

9.  Arrange for the Veteran to undergo a VA examination from an examiner who has not previously participated in this case to determine the nature and etiology of the Veteran's claimed joint pains, skin condition, and tremors.  The claims file must be made available to the examiner for review.  The examiner should identify any disability present at any time during the course of the appeal characterized by joint pains, a skin condition, or tremors.  For each disability diagnosed, please opine as to whether it is at least as likely as not (50 percent probability or greater) the disability arose in service or is otherwise related to service.  The examiner should provide a rationale for the opinions expressed.  The examiner must expressly consider the Veteran's contentions regarding his symptoms, to include his reported muscle cramps and aches and pains throughout his body. 

If there is no diagnosed disability that the Veteran's claimed symptoms can be attributed to, the examiner should indicate whether they represent an undiagnosed illness related to the Veteran's service in the Persian Gulf.  The examiner should provide a rationale for the opinions expressed.

All opinions must be accompanied by an explanation. 

9.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


